TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00708-CR



                             Maurice Samuel Arrington, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 69198, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Maurice Samuel Arrington filed this attempted appeal of the district court’s ruling

denying Arrington’s post-conviction “motion to unseal files.” See Arrington v. State, No. 03-13-

00066-CR, 2015 Tex. App. LEXIS 2052, at *2 (Tex. App.—Austin Mar. 5, 2015, pet. ref’d)

(affirming conviction on direct appeal).

               The standard for determining our jurisdiction is whether an appeal is authorized

by law. Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008). There is no such grant

of authority for this appeal from the denial of a motion to unseal files. See id.; see also Mooney

v. State, No. 05-12-01221-CR, 2012 Tex. App. LEXIS 7888, at *1 (Tex. App.—Dallas Sept. 18,

2012, no pet.) (mem. op., not designated for publication) (concluding court lacked jurisdiction over

appeal from order denying motion to unseal documents).
              Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 43.2(f).




                                          Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Jurisdiction

Filed: November 9, 2016

Do Not Publish




                                             2